Exhibit 10.51

LOGO [g83983jplogo.jpg]

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT

This Renewal, Extension and Modification Agreement (this “Amendment”) is made
and entered into to be effective for all purposes as of June 19, 2009, by and
between JPMORGAN CHASE BANK, NA, a national banking association [successor by
merger to Bank One, NA (Illinois)] with its main office in Chicago, Illinois and
with a banking office located at 420 Throckmorton Street, Suite 400, Fort Worth,
Texas 76102 (“Lender”), and PLAINS CAPITAL CORPORATION, a Texas corporation
(“Borrower”).

RECITALS:

A. Prior to the date hereof, Lender and Borrower executed that certain Credit
Agreement (as amended, the “Agreement”), dated as of October 13, 2006.

B. Under the Agreement, Lender agreed to extend to Borrower a revolving line of
credit (the “LOC”) evidenced by that certain Line of Credit Note dated as of
October 13, 2006, which has been executed by Borrower and is payable to Lender
in the maximum principal amount of $10,000,000.00 (the “Original Revolving
Note”).

C. The Original Revolving Note was extended pursuant to that certain Note
Modification, dated as of October 13, 2006, and thereafter amended and restated
as well as renewed and extended pursuant to that certain Line of Credit Note,
dated as of October 14, 2008 (the “First Amended Revolving Note”).

D. The First Amended and Restated Revolving Note matures on October 31, 2009.

F. Borrower has now requested that Lender agree to extend the maturity of the
LOC, and Lender is willing to do so provided that, among other things, the
Agreement is amended as herein provided.

G. The parties to this Amendment desire to modify and amend the Agreement as
hereinafter set forth and to enter into this Amendment.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to all terms, conditions, and covenants herein set forth, Lender and
Borrower hereby covenant and agree as follows:

1. Acknowledgment of Outstanding Balance. The parties hereto acknowledge that
the outstanding principal balance under the First Amended and Restated Revolving
Note as of June 1, 2009, was SEVEN MILLION SIX HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($7,650,000.00).

2. Renewal and Extension of Maturity. Notwithstanding anything to the contrary,
the LOC is hereby renewed and extended to July 31, 2010.

 

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT – Page 1



--------------------------------------------------------------------------------

LOGO [g83983jplogo.jpg]

 

3. Amended and Restated Revolving Note. In furtherance of the extension of the
LOC, the First Amended and Restated Revolving Note shall be amended and restated
in full by that certain Second Amended and Restated Promissory Note (the “New
Note”), dated of even date herewith, made by Borrower and payable to the order
of Lender in the maximum principal amount of $10,000,000.00.

4. Conditions Precedent. The obligation of Lender to enter into this Amendment
is subject to the performance of each of the following conditions precedent:

(a) Revolving Note. Borrower shall have executed and delivered to Lender the New
Note, which shall be deemed to be the Revolving Note as defined in the
Agreement;

(b) Resolutions of Borrower. Lender shall have received corporate resolutions of
the Board of Directors of Borrower, certified by the Secretary of Borrower,
which resolutions authorize the execution, delivery and performance by Borrower
of this Amendment and the New Note. Included in said resolutions or by separate
document, Lender shall receive a certificate of incumbency certified by the
Secretary of Borrower certifying the names of each officer authorized to execute
this Amendment and the New Note, together with specimen signatures of such
officers;

(c) Additional Papers. Borrower shall have delivered to Lender such other
documents, records, instruments, papers, opinions, and reports, as shall have
been requested by Lender, to evidence the status or organization or authority of
Borrower or to evidence the payment or the securing of the Obligations, all in
form satisfactory to Lender and its counsel; and

(d) Proceedings. All proceedings of Borrower in connection with the transactions
contemplated by this Amendment and all documents incident thereto shall be
satisfactory in form and substance to Lender and its counsel; and Lender shall
have received copies of all documents or other evidence which Lender or its
counsel may reasonably request in connection with said transactions and copies
of records and all proceedings in connection therewith, all in form and
substance satisfactory to Lender and its counsel.

5. Definitions. All capitalized terms used in this Amendment which are not
otherwise defined in this Amendment shall have the same meaning as given to such
terms in the Agreement.

6. Representations and Warranties. Borrower represents and warrants to Lender
that (a) all of the representations and warranties contained in the Agreement,
the Security Instruments, and all instruments and documents executed pursuant
thereto or contemplated thereby are true and correct in all material respects on
and as of the date of this Amendment, (b) the execution, delivery and
performance of this Amendment, the New Note and any and all other documents
executed and/or delivered in connection herewith have been authorized by all
requisite action on the part of Borrower, (c) no Event of Default exists under
the Agreement and there are no defenses, counterclaims or offsets to the Prior
Revolving Note, the New Note, or any

 

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT – Page 2



--------------------------------------------------------------------------------

LOGO [g83983jplogo.jpg]

 

of the Security Instruments, and (d) no change has occurred, either in any case
or in the aggregate, in the condition, financial or otherwise, of Borrower or
Bank or with respect to Borrower’s or Bank’s assets or properties from the facts
represented in the Agreement or any Security Instrument which would have a
material adverse effect on the financial condition, business, or assets of
Borrower or Bank.

7. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants made in this Amendment or in any other document
furnished in connection with this Amendment shall survive the execution and
delivery of this Amendment, and no investigation by Lender or any closing shall
affect such representations, warranties and covenants or the right of Lender to
rely upon them.

8. References to Agreement and Note. The Agreement and any and all other
agreements, documents, or instruments now or hereafter executed and delivered
pursuant to the terms hereof or pursuant to the terms of the Agreement, as
amended hereby, are hereby amended so that any reference therein to the
Agreement shall mean a reference to the Agreement as amended hereby, and any
reference to the “Revolving Note” or the “Note” shall mean a reference to the
New Note, and any extensions, renewals, replacements, substitutions,
modifications or rearrangements thereof.

9. Further Assurances. Borrower agrees that at any time and from time to time,
upon the request of Lender, Borrower will execute and deliver such further
documents and do such further acts and things as Lender may reasonably request
in order to fully effect the purposes of this Amendment and to provide for the
payment of the Obligations.

10. Acknowledgment. Borrower ratifies and confines that the Agreement as amended
hereby, the Prior Revolving Note as renewed and extended by the New Note, the
Security Instruments and the other Loan Documents are and remain in full force
and effect in accordance with their respective terms, that the Security
Instruments secure the payment of all of the Obligations, that the Collateral is
unimpaired by this Amendment, and that the Collateral is security for the
payment and performance in full of all of the Obligations. By executing this
Amendment, Borrower acknowledges and agrees that (a) the term “Obligations” as
defined in the Agreement, as amended hereby, includes the New Note, (b) each of
the Security Instruments secures, among other things, the payment and
performance of the New Note and the Obligations, (c) the Agreement is and shall
continue to be in full force and effect and is and shall continue to be the
legal, valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, and (d) the New Note is the legal, valid and binding
obligation of Borrower enforceable against Borrower in accordance with its
terms. The undersigned officer of Borrower executing this Amendment represents
and warrants that he has full power and authority to execute and deliver this
Amendment on behalf of Borrower, that such execution and delivery has been duly
authorized by the Board of Directors of Borrower, and that the resolutions of
Borrower previously delivered to Lender in connection with the execution and
delivery of the Agreement are and remain in full force and effect and have not
been altered, amended or repealed in any manner.

11. Existing Loan Documents. Except as amended and modified by this Amendment,
the Agreement, the Prior Revolving Note as renewed and extended by the New Note,
the

 

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT – Page 3



--------------------------------------------------------------------------------

LOGO [g83983jplogo.jpg]

 

Security Instruments and all other Loan Documents shall remain in full force and
effect in accordance with the terms and provisions thereof. Any reference in any
of the Loan Documents to the “Amended and Restated Loan Agreement” shall be
deemed to be references to the Agreement as amended hereby through the date
hereof. In the event of any conflict between this Amendment and the Agreement,
this Amendment shall control and the Agreement shall be construed accordingly.

12. Counterparts. This Amendment has been executed in a number of identical
counterparts, each of which constitutes an original and all of which constitute,
collectively, one agreement; but in making proof of this Amendment, it shall not
be necessary to produce or account for more than one such counterpart.

13. Severability. In the event any one or more of the provisions contained in
the Agreement or this Amendment should be held to be invalid, illegal or
unenforceable in any respect, the validity, enforceability and legality of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby, and shall be enforceable in accordance with their
respective terms.

14. Expenses. Borrower agrees to pay all reasonable costs incurred (whether by
Lender, Borrower, or otherwise) in connection with the preparation, execution,
and consummation of this Amendment and the consummation of all transactions
contemplated by this Amendment.

15. Applicable Law. THIS AMENDMENT, THE REVOLVING NOTE AND ALL OTHER DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN FORT WORTH, TARRANT COUNTY, TEXAS, AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. THE PARTIES TO THIS AMENDMENT
HEREBY CONSENT THAT VENUE OF ANY ACTION BROUGHT UNDER THIS AMENDMENT OR UNDER
ANY OF THE LOAN DOCUMENTS SHALL BE IN TARRANT COUNTY, TEXAS.

16. Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Lender and Borrower and their respective successors and assigns,
except Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of Lender.

17. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

18. No Oral Agreements. Pursuant to Section 26.02 of the Texas Business and
Commerce Code the following notice is given:

THIS WRITTEN AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT – Page 4



--------------------------------------------------------------------------------

LOGO [g83983jplogo.jpg]

 

IN WITNESS WHEREOF, Lender and Borrower, by and through their respective duly
authorized officers or representatives, have caused this Amendment to be
executed and delivered as of the date first above written.

 

LENDER:

JPMORGAN CHASE BANK, NA, a national banking association [successor by merger to

Bank One, NA (Illinois)]

By:  

/s/ Timothy F. Johnson

  Timothy F. Johnson   Senior Vice President

BORROWER: PLAINS CAPITAL CORPORATION By:  

/s/ Jeff Isom

Name:  

Jeff Isom

Title:  

CFO

 

RENEWAL, EXTENSION AND MODIFICATION AGREEMENT – Page 5